FILED
                                                                                October 26, 2022
                                                                                 EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
                               STATE OF WEST VIRGINIA                                OF WEST VIRGINIA

                             SUPREME COURT OF APPEALS


Monique Lacy,
Plaintiff Below, Petitioner

vs.)   No. 21-0890 (Kanawha County 21-AA-19)

Workforce West Virginia Board of
Review,
Defendant Below, Respondent




                                MEMORANDUM DECISION



       Petitioner Monique Lacy appeals the September 15, 2021, order of the Circuit Court of
Kanawha County affirming a February 25, 2021, order of Respondent Workforce West Virginia
Board of Review (“Board”) that disqualified petitioner from receiving unemployment benefits. 1
Upon our review, we determine that oral argument is unnecessary and that a memorandum
decision affirming the circuit court’s order is appropriate pursuant to Rule 21 of the West Virginia
Rules of Appellate Procedure.

         From August 20, 2019, to June 8, 2020, petitioner worked as a caregiver for Special
Touch Nursing Service, Inc. After that employment ceased, petitioner applied for unemployment
benefits on July 26, 2020. In that application, she indicated that she voluntarily quit because her
employer was not paying a fair wage.

        A deputy commissioner of Workforce West Virginia, by a decision dated September 28,
2020, denied petitioner’s claim for unemployment benefits. The deputy commissioner determined
that petitioner failed to prove that her separation from employment involved fault on the part of her
employer. Accordingly, the deputy commissioner disqualified petitioner from receiving
unemployment benefits “beginning June 7, 2020, and until she returns to covered employment and
has been employed therein at least thirty (30) working days.”



       1
           Petitioner is self-represented. The Board appears by counsel Mark S. Weiler.

                                                  1
      Petitioner appealed the deputy commissioner’s decision to an administrative law judge
(“ALJ”) with the Board on September 29, 2020, and included the following statement:

       I quit my job on June 8, 2020, due to [an] issue with payment. I had to go to the
       labor board 2 to be paid for the time I cared for my mother[-]in[-]law. I had a W4[,]
       and they investigated but could not prove all the wages, the employer turned in a
       paystub with different dates than I was hired to care for [my mother-in-law]. 3 My
       [mother-in-law] had to go into the hospital and did not want services any longer, I
       went back to work . . . as a temp caregiver. After the temp job[,] I was never called
       back to work with any more clients.

       I did not give the employer a reason for quitting. I stayed employed[,] but they have
       never called me back to care for any clients. I am currently on light duty. I am able,
       available[,] and seeking full-time work.

       I did not attempt to resolve the situation prior to quitting. I did not try to resolve
       because I have not quit. I was simply not contacted by [the employer] to give care to
       any clients. I said [“]quit[”] because I didn[’]t know what other name to call this. I
       simply finished my contract with [my mother-in-law], worked as a caregiver [as] a
       temp placement[,] and was never called back to work.

(Emphases and footnotes added.)

         The ALJ scheduled a telephonic hearing for October 27, 2020, at 10:00 a.m. On October
16, 2020, the ALJ mailed petitioner a hearing notice and a document titled “Telephonic Appeal
Hearing Checklist.” The hearing notice included a section, set off in a box, that stated: “To initiate
the hearing, you must notify the Board of a telephone number where you may be contacted
for the hearing. You may provide us with your number by calling [a specified 1-800
number]. Please call in your number immediately upon receipt of this [h]earing [n]otice.”
(Emphasis and underlining in original.) Petitioner was further advised that a “[f]ailure to contact
this office with a number prior to the day of the hearing will result in that party not being included
in the scheduled hearing or of a dismissal of the case for [a] failure of the appellant to appear and
prosecute the claim.” On its reverse side, the notice provided, “EVEN THOUGH YOUR
TELEPHONE NUMBER MAY BE IN THE ORIGINAL PAPERWORK, YOU STILL
NEED TO NOTIFY THE [BOARD] AT [THE SPECIFIED 1-800 NUMBER] WITH A

       2
        It is unclear what government agency petitioner is referencing in her statement about “the
labor board.”
       3
        Petitioner states that one of her work assignments from her employer was to provide care
to her mother-in-law. Presumably, that work assignment could have caused the disagreement
between petitioner and her employer regarding the amount of her compensation as she could have
also provided care to her mother-in-law outside of her scheduled work.


                                                  2
PHONE NUMBER WHERE YOU CAN BE REACHED ON THE DATE AND TIME OF
THE HEARING.” (Emphasis and underlining in original.) Petitioner was “encouraged to
provide the [Board] with [her] name and telephone number not less than 2 days before the
hearing date.” (Emphasis in original.)

        On the separate checklist document, petitioner was further advised that she needed to read
“the front and back” of the hearing notice and to “CALL THE RIGHT OFFICE” as the Board
and the “[l]ocal [o]ffice are NOT the same.” (Emphasis and underlining in original.) That
checklist specifically advised, “Do NOT call your [l]ocal [o]ffice for information, as they are not
the office responsible for appeals.” (Emphasis and underlining in original.) Finally, it was
explained that petitioner “MUST call and give the Board . . . your telephone number” because the
parties should “not call the [ALJ]” and that, with the parties’ phone numbers, the ALJ “can get all
[of the] parties on the line so everyone can participate.” (Emphasis in original.)

         Petitioner failed to provide her contact telephone number to the Board and appear for the
October 27, 2020, hearing. Accordingly, petitioner’s employer, who appeared at the hearing,
moved to dismiss her appeal. The ALJ granted the employer’s motion, ruling that “[petitioner]’s
appeal is dismissed and the deputy [commissioner]’s decision [is] affirmed unless [petitioner] can
provide good cause to the [Board] for failing to provide a contact telephone number to participate
in this hearing and prosecute her appeal.”

        On November 5, 2020, petitioner appealed the ALJ’s decision to the Board. Petitioner
acknowledged that she received the notice and checklist for the October 27, 2020, hearing. 4
Petitioner argued that “[her] phone number was listed on the paperwork” and that “there has been
[a] miscommunication because I didn’t think I had to do anything but wait on the call.” Petitioner
explained: “I waited for a call for 10 am on the above date and called the deputy office at 10:15 am
on [October 27, 2020.] I was told I was not on [the] docket because I didn’t call ahead of time.”
Accordingly, petitioner requested that the Board remand her case to the ALJ.

        The Board, by order entered on February 25, 2021, found that the ALJ made a proper
ruling and adopted the ALJ’s findings. Addressing the merits of petitioner’s claim for
unemployment benefits, the Board further found that petitioner was “[d]isqualified until [she]
return[ed] to covered employment and has been employed therein at least thirty days” as she “left
work voluntarily without good cause involving fault on the part of the employer.” Finally, the
Board determined that “good cause is not shown” for a remand of the case to the ALJ.

         Petitioner appealed the Board’s February 25, 2021, order to the Circuit Court of Kanawha
County. The circuit court, by scheduling order entered on March 31, 2021, directed the Board to
file the administrative record with the court on or before April 30, 2021. The circuit court further
ordered petitioner and the Board to file briefs. Petitioner’s brief was due on June 1, 2021, and the
Board’s brief was due on July 20, 2021. The circuit court noted that, if a party’s brief was not filed

       4
        In her appeal to the Board, petitioner refers to receiving the “form/notice” for the October
27, 2020, hearing.

                                                  3
timely, it “may be stricken.” Finally, the circuit court set a hearing on petitioner’s appeal on July
30, 2021, but noted that it may dispose of the matter “without a hearing.”

        Petitioner filed her brief on June 2, 2021. But, the Board failed to file either the
administrative record or a brief. On August 5, 2021, petitioner filed a motion for default judgment.
The circuit court, by an order entered on August 25, 2021, noted the unsuccessful attempts that
court staff had made to obtain the administrative record from the Board. Accordingly, the circuit
court ruled that, if the Board did not file the administrative record by September 3, 2021, it would
be sanctioned $500 per day. While the circuit court did not address petitioner’s motion for default
judgment, it no longer required the Board to file a brief. The Board complied with the August 25,
2021, order by filing the administrative record on September 2, 2021.

        Thereafter, the circuit court, by a final order entered on September 15, 2021, affirmed the
Board’s February 25, 2021, order disqualifying petitioner from receiving unemployment benefits.
The circuit court found that the Board did not err in dismissing petitioner’s appeal due to her
failure to appear for the October 27, 2020, hearing. The circuit court further found that the Board
“did not err in finding that [p]etitioner voluntarily quit her job based on her own application for
unemployment compensation benefits and the lack of contradictory evidence the record.”

       Petitioner appeals from the circuit court’s September 15, 2021, order affirming the Board’s
February 25, 2021, order that disqualified her from receiving unemployment benefits. West
Virginia Code § 21A-6-3(1) provides as follows:

       [A]n individual is disqualified for benefits . . . (1) [f]or the week in which he or she
       left his or her most recent work voluntarily without good cause involving fault on
       the part of the employer and until the individual returns to covered employment and
       has been employed in covered employment at least thirty working days.

In this case, we utilize the following standard of review:

               “The findings of fact of the Board of Review of [Workforce West Virginia] 5
       are entitled to substantial deference unless a reviewing court believes the findings
       are clearly wrong. If the question on review is one purely of law, no deference is
       given and the standard of judicial review by the court is de novo.” Syllabus point 3,
       Adkins v. Gatson, 192 W. Va. 561, 453 S.E.2d 395 (1994).

Syl. Pt. 1, Childress v. Muzzle, 222 W. Va. 129, 663 S.E.2d 583 (2008) (footnote added). The
“legal conclusion that [an employee] quit her job ‘voluntarily without good cause involving fault
on the part of the employer’ within the meaning of West Virginia Code § 21A-6-3(1) . . . is subject
to a de novo standard of review.” Verizon Servs. Corp. v. Epling, 230 W. Va. 439, 443, 739 S.E.2d


       5
       Prior to 2007, Workforce West Virginia was known as the Bureau of Employment
Programs. See W. Va. Code § 21A-1-4 (2007) (as amended by 2007 W. Va. Acts ch. 27).

                                                  4
290, 294 (2013) (quoting May v. Chair & Members, Bd. of Review, 222 W. Va. 373, 376, 664
S.E.2d 714, 717 (2008)).

        On appeal, petitioner argues that she was denied due process of law during the
administrative process and before the circuit court. “The due process of law guaranteed by the
State and Federal Constitutions, when applied to procedure in the courts of the land, requires both
notice and the right to be heard.” Syl. Pt. 2, Simpson v. Stanton, 119 W. Va. 235, 193 S.E. 64
(1937); State ex rel. Peck v. Goshorn, 162 W. Va. 420, 422, 249 S.E.2d 765, 766 (1978) (same).
Petitioner acknowledges that she received the notice and checklist for the October 27, 2020,
hearing, which was her opportunity to present testimony and evidence in support of her claim for
unemployment benefits.

        The circuit court found that the notice and checklist for the October 27, 2020, hearing made
the procedure for appearing at the telephonic hearing “abundantly clear” to petitioner. For
example, while petitioner argued to the Board that “[her] phone number was listed on the
paperwork” and that “there has been [a] miscommunication,” the notice and checklist
emphatically advised petitioner that she was required to call the Board prior to the hearing date, if
not “immediately upon receipt of this [h]earing [n]otice,” to provide a telephone number so that
the ALJ could reach her despite the presence of her telephone number in the administrative file.
(Emphasis omitted.) Therefore, we concur with the circuit court’s finding that petitioner’s
mistaken belief, that she could wait for someone to call her on the day of the hearing, was
unreasonable. Accordingly, we conclude that the circuit court properly found that the Board did
not err in dismissing petitioner’s appeal due to her failure to appear for the October 27, 2020,
hearing.

        Petitioner further complains that the circuit court ultimately ruled on her appeal without
holding a hearing. However, petitioner had notice of that possibility because the circuit court
reserved the right to dispose of her appeal without a hearing in its March 31, 2021, scheduling
order. As found above, the October 27, 2020, hearing before the Board’s ALJ constituted
petitioner’s opportunity to present testimony and evidence in support of her claim for
unemployment benefits, and she unreasonably failed to appear for that hearing. See W. Va. Code §
21A-7-19 (providing that an employment benefits claimant “shall exhaust [her] remedies before
the [B]oard before seeking judicial review”). Therefore, we conclude that petitioner’s due process
rights to notice and an opportunity to be heard were not violated by the circuit court’s decision not
to hold a hearing.

         Next, petitioner mischaracterizes the record by arguing that the circuit court showed
partiality toward the Board by encouraging it to file a brief. As the circuit court notes in its August
25, 2021, order, court staff unsuccessfully attempted to have the Board file the administrative
record with the court as required by both the March 31, 2021, scheduling order and West Virginia
Code § 21A-7-26, which provides, in pertinent part, that the Board “shall certify and file with the
court all documents and papers and a transcript of all testimony taken in a disputed claim together
with its findings of fact and decision thereon.” After the circuit court set a new deadline in its
August 25, 2021, order, the Board filed the administrative record in compliance with that order.
There is no evidence that the circuit court encouraged the Board to file a brief, and no such brief
                                                 5
was filed. Therefore, we reject petitioner’s argument that the circuit court showed partiality toward
the Board as without merit.

        Given the directive in the circuit court’s scheduling order that the parties file briefs,
petitioner further argues that the court should have granted her motion for default judgment due to
the Board’s failure to file a brief. However, petitioner cites no authority, beyond the original
scheduling order, for the requirement that the Board file a brief. The scheduling order did not
provide for the entry of default judgment if a party failed to file a brief. Rather, the scheduling
order provided that, if a party’s brief was not filed timely, the brief could be stricken from the
record. Given the terms of the scheduling order, we reject petitioner’s argument that the circuit
court should have granted her motion for default judgment. While the scheduling order required
both parties to file a brief, we conclude that the Board’s failure to do so did not violate petitioner’s
due process rights to notice and an opportunity to be heard, as petitioner filed a brief in compliance
with the scheduling order. 6

        Finally, petitioner argues that she did not voluntarily quit her job without good cause
involving fault on the part of her employer. The Board counters that, pursuant to West Virginia
Code § 21A-6-3(1), before an individual is entitled to benefits after voluntarily quitting her
employment, the employee must prove that the employer was at fault. We find that the Board’s
position is in accord with our decision in Verizon Services Corp., in which we reversed a circuit
court’s ruling that the employee made the required showing that she left her job with good cause
and that the good cause involved fault on the part of her employer. 230 W. Va. at 446-48, 739
S.E.2d at 297-99. 7

        Petitioner reiterates that she quit her job “due to [an] issue with payment,” which is
consistent with the statement in her application for unemployment benefits that she voluntarily left
her employment because she did not believe that the employer was paying a fair wage. In
petitioner’s appeal from the initial denial of benefits, she further stated that her employer
eventually stopped calling her into work to provide care to clients. However, petitioner also
indicated that she caused her employer not to give her new work assignments as she “did not give
the [e]mployer a reason for quitting” and “did not attempt to resolve the situation prior to quitting.”
Due to the number of times petitioner uses the terms “quit” or “quitting” in the statement that she
included with her initial appeal, we find the statement to be self-contradictory and consistent with
her earlier statement in the benefits application that she voluntarily left her employment.
Therefore, we concur with the circuit court’s finding that the Board did not err in finding that

       6
         The circuit court’s March 31, 2021, scheduling order gave petitioner the option to file a
reply; however, because the Board did not file a brief, petitioner had no need to do so.
       7
         As we explained in Verizon Services Corp. v. Epling, 230 W.Va. 439, 739 S.E.2d 290
(2013), the purpose of the Unemployment Compensation Law, West Virginia Code §§ 21A-1-1 to
21A-11-1, is to protect workers from “employers who wrongfully cause their employees to
voluntarily leave their employment.” Id. at 446, 739 S.E.2d at 297 (internal quotations and
citations omitted; emphasis by the Court).

                                                   6
petitioner quit her job voluntarily and without good cause involving fault on the part of her
employer based upon “her own application for unemployment compensation benefits and the lack
of contradictory evidence in the record.” Accordingly, we conclude that the circuit court properly
affirmed the Board’s February 25, 2021, order that disqualified petitioner from receiving
unemployment benefits pursuant to West Virginia Code § 21A-6-3(1). 8

       For the foregoing reasons, we affirm the circuit court’s September 15, 2021, order
upholding the Board’s February 25, 2021, order.

                                                                                          Affirmed.

ISSUED: October 26, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn



       8
         We note that, while the circuit court affirmed the Board’s February 25, 2021, order on
only two grounds, it noted that petitioner made a “multitude” of arguments. We have stated that,
“[a]lthough we liberally construe briefs in determining issues presented for review, issues which
are not raised, and those mentioned only in passing but [which] are not supported with pertinent
authority, are not considered on appeal.” State v. LaRock, 196 W. Va. 294, 302, 470 S.E.2d 613,
621 (1996); see also State v. Lilly, 194 W. Va. 595, 605 n.16, 461 S.E.2d 101, 111 n.16 (1995)
(finding that cursory treatment of an issue is insufficient to raise it on appeal). Furthermore, Rule
10(c)(7) of the West Virginia Rules of Appellate Procedure provides, in pertinent part:

       Argument: The brief must contain an argument exhibiting clearly the points of fact
       and law presented, the standard of review applicable, and citing the authorities
       relied on, under headings that correspond with the assignments of error. The
       argument must contain appropriate and specific citations to the record on appeal,
       including citations that pinpoint when and how the issues in the assignments of
       error were presented to the lower tribunal. The . . . Supreme Court may disregard
       errors that are not adequately supported by specific references to the record on
       appeal.

To the extent that petitioner raises issues that we have not addressed herein, we decline to review
all such issues pursuant to Rule 10(c)(7).

                                                 7